It is ordered and adjudged by this court, that the judgment of the court of appeals be, and the same hereby is, reversed, for the reason that it appears from the record that the contestor was not entitled to judgment against the contestee in this proceeding. Even if it be proven that there was a violation of the section of the statute under which this proceeding is brought it would not constitute a ground for removal. And coming now to render the judgment that the court of appeals should have rendered, it is hereby ordered and adjudged that the judgment of the court of common pleas be, and the same is hereby, affirmed.

Judgment of the court of appeals reversed and that of the court of common pleas affirmed.

Nichols, C. J., Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.
Wanamaker, J., not participating.